Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inomata et al. (Japanese Patent Publication No. JPWO 2014/109143 A1), hereinafter Inomata.
5.	Regarding Claims 1-4, 9, and 11-15, Inomata teaches (Claim 1) a polymer. Inomata teaches (Claim 1) a photoacid generator. Inomata teaches (Paragraphs [0109-0130]) a material represented by Formula 1 of the present application. Inomata teaches (Paragraphs [0109-0130]) wherein in Formula 1 of the present application, A1 and A2 are O. Inomata teaches (Paragraphs [0109-0130]) the material represented by Formula 1 has a HOMO energy level higher than that of the polymer. Inomata teaches (Paragraphs [0109-0130]) the HOMO energy level of the material represented by Formula 1 is higher than −8.50 eV. Inomata teaches (Paragraph [0141]) a quencher. Inomata teaches (Paragraphs [0109-0130]) the photoacid generator includes a material represented by Formula 3 or Formula 4 of the present application. Inomata teaches (Paragraphs [0109-0130]) in Formula 1A of the present application, R1, R2, R3, R4, R5, R6, R7, and R8 are each independently hydrogen, a halogen, or a substituted or unsubstituted alkyl group having 1 to 7 carbon atoms. Inomata teaches (Paragraphs [0109-0130]) in Formula 1A of the present application, the halogen is fluorine or iodine.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al. (Japanese Patent Publication No. JPWO 2014/109143 A1), hereinafter Inomata.
9.	Regarding Claims 5-8, while Inomata teaches the material represented by Formula 1 of the present application, it does not explicitly teach the material represented by Formula 1-1, 1-2, 1-3, or 1-4 of the present application. However, Formula 1-1, 1-2, 1-3, or 1-4 of the present application are all within the scope of the material taught by Inomata (Paragraphs [0109-0130]).
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inomata to teach the material represented by Formula 1-1, 1-2, 1-3, or 1-4 of the present application. All of said formulae are within the scope of the material taught by Inomata and a person of ordinary skill in the art could formulate any of Formula 1-1, 1-2, 1-3, or 1-4 of the present application with a reasonable expectation of success.

11.	Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al. (Japanese Patent Publication No. JPWO 2014/109143 A1), hereinafter Inomata, and further in view of Houlihan et al. (United States Patent Publication No. US 2010/0119972 A1), hereinafter Houlihan.
12.	Regarding Claims 10 and 16-17, while Inomata teaches all limitations of Claims 1 and 12, Inomata does not explicitly teach the polymer comprising a polymerized unit represented by Formula 2A of the present application and a polymerized unit represented by Formula 2B of the present application. And consequently, given that Inomata does not explicitly teach the polymer comprising a polymerized unit represented by Formula 2A of the present application and a polymerized unit represented by Formula 2B of the present application, Inomata does not explicitly teach the material represented by Formula 1A has a higher HOMO energy level than the polymerized unit represented by Formula 2A. 
13.	Houlihan teaches (Paragraphs [0085-0100]) the polymer comprising a polymerized unit represented by Formula 2A of the present application and a polymerized unit represented by Formula 2B of the present application. Inomata in view of Houlihan teaches the material represented by Formula 1A has a higher HOMO energy level than the polymerized unit represented by Formula 2A. Houlihan teaches (Paragraphs [0085-0100]) the acid labile group of the polymer changes solubility in the developer.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inomata to incorporate the teachings of Houlihan wherein the polymer comprising a polymerized unit represented by Formula 2A of the present application and a polymerized unit represented by Formula 2B of the present application. Doing so would result in changed solubility in the developer, as recognized by Houlihan.

15.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al. (Japanese Patent Publication No. JPWO 2014/109143 A1), hereinafter Inomata, and further in view of Rodríguez-Cantó et al. In-situ synthesis of thiophene-based multifunctional polymeric networks with tunable conductivity and high photolithographic performance, Polymer, Volume 108, 2017, Pages 413-422, hereinafter Rodríguez-Cantó.
16.	Regarding Claims 18-20, Inomata teaches a polymer, a photoacid generator, and a quencher as explained above. However, Inomata fails to explicitly teach a material represented by Formulae A, A-1, A-2, A-3, A-5, A-6, A-7, A-8, A-9, A-10, A-11, A-12, A-13 or A-14.
17.	Rodríguez-Cantó teaches (Chart 1) teach a material represented by Formulae A, A-1, A-2, A-3, A-5, A-6, A-7, A-8, A-9, A-10, A-11, A-12, A-13 or A-14. Rodríguez-Cantó teaches (Abstract) that said materials improve the conductivity of the composition.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inomata to incorporate the teachings of Rodríguez-Cantó to comprise a material represented by Formulae A, A-1, A-2, A-3, A-5, A-6, A-7, A-8, A-9, A-10, A-11, A-12, A-13 or A-14. Doing so would result in improved conductivity, as recognized by Rodríguez-Cantó.

Conclusion
19.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/04/2022